DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Drawings Objections have been fully considered and are persuasive.  The Drawings Objections have been withdrawn. 
Applicant’s arguments, with respect to Claim Objections of Claims 5 & 7 have been fully considered and are persuasive.  The Claim Objections of Claims 5 & 7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-11 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-11 have been withdrawn. 
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that “In the amended claim, Applicant specifically clarified the claim language of the first bending part and the second bending part… On the other hand, Lance discloses only one bending location on the pipe as shown in Fig. 12 (see below), which cannot satisfy the claimed limitations”.  Examiner thanks the Applicant for the amendments to the claims and notes that the amended claim limitations were not present in the claims examined as recorded in the previous Office Action, however these new limitations are examined, as noted below.
Regarding Claims 2, 7 & 9, Applicant argues that “Claim(s) [sic] requires that the discharge hole must be a part of the body, not the first and second bending parts. The discharge hole a separate and independent element from the first and second support members.”  Examiner respectfully disagrees and notes the Claim 2 requires “the body comprises casters mounted on the underside thereof so that the body is movable and a discharge hole formed on top thereof to discharge a bent copper pipe connector therethrough”.  No requirement is recited for “a separate and independent element from the first and second support members” as Applicant asserts.  Therefore, Examiner notes the Rejection is proper as the void between elements [72] & [94] do, in fact, form a hole through which a pipe may be discharged. 
Regarding Claim 3, Applicant argues that “the Office Action is silent on the grounds for rejecting these limitations” (with respect to the supply container limitation).  Examiner respectfully disagrees and notes, as stated in the prior Office Action, “Regarding Claim 3, combined Lance/AutoBlog teaches all aspects of the claimed invention, as stated above. Lance is silent to a supply container located on the side portion of the body, a plurality of ascending and descending bars and a guide robot.  Shen teaches an automatic supply apparatus for round workpieces, a related art.  Shen further teaches a supply container (1) (Col 1, Ln 58-60)”, thereby meeting the requirement for sufficient grounds for rejection. 
Regarding Claim 4, Applicant argues that the limitation “top” is definitive in that the prior art Shen cannot be interpreted as having a groove on the top of the bars.  Examiner respectfully disagrees and notes the top surface of any solid element is entirely dependent upon the frame of reference of the observer. Further, Examiner notes that the limitation “top” in the claims is not only recited without reference to a fixed point of reference, but is also recited without criticality, allowing interpretation of the prior art Shen as stated in the prior Office Action. 
Examiner notes that Applicant has made no specific arguments against the 35 USC 103 Rejections of Claims 5-6, 8 & 10-11. 
Claim Objections
Claims 5-7, 9-10 are objected to because of the following informalities: 
Regarding Claim 5, Ln 4, the limitation “one side of the top of the body”.  Examiner suggests “a first side of the top of the body”. 
Regarding Claim 6, Ln 4, the limitation “one side thereof”.  Examiner suggests “a first side thereof”. 
Regarding Claim 7: 
Ln 9, the limitation “where in”.  Examiner suggests “wherein”. 
Ln 10, the limitation “one side of the copper pipe connector”.  Examiner suggests “a first side of the copper pipe connector”. 
Regarding Claim 9, Ln 16, the limitation “the other side”.  Examiner suggests “a second side”. 
Regarding Claim 10, Ln 3, the limitation “the other side”.  Examiner suggests “the second side”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, Ln 4-5, the limitation “the copper pipe connector is being bent by the second bending member to form the first bend at the first location” is inconsistent with the previously recited limitation of Claim 1, Ln 11-13 “the first bending part is configured to form a first bend at a first location of the copper pipe connector and the second bending part is configured to form a second bend at a second location of the copper pipe connector” and Claim 8, Ln 3-5 “such that one side of the copper pipe connector is curvedly bent when the copper pipe connector is being bent by the first bending member to form the first bend at the first location”.  Neither the SPECIFICATION nor DRAWINGS of the instant application support the second bending member forming the first bend at the first location. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 10, Ln 4-5, the limitation “the copper pipe connector is being bent by the second bending member to form the first bend at the first location” is indefinite for failing to particularly point out and distinctly claim how the second bending member can form the first bend in the first location when the first bending member has previously formed that bend at that location (Claim 1, Ln 11-13 “the first bending part is configured to form a first bend at a first location of the copper pipe connector and the second bending part is configured to form a second bend at a second location of the copper pipe connector” and Claim 8, Ln 3-5 “such that one side of the copper pipe connector is curvedly bent when the copper pipe connector is being bent by the first bending member to form the first bend at the first location”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lance (US 3,808,856), hereinafter Lance, in view of AutoBlog 
(https://www.autoblog.com/2015/11/25/what-metal-is-the-exhaust-system-made-from/; site accessed 21 OCT2021 ), hereinafter AutoBlog and Herber Engineering AB 300S YouTube video (https://www.youtube.com/watch?v=ktc4aCqlX7s, site accessed 14JUL2022), hereinafter Herber. 
Regarding Claim 1, Lance discloses an automatic bending apparatus for a pipe (Col 2, Ln 2 & 28-30), comprising: 
a body (10) (Col 4, Ln 40-42); 
a supply part (14) (Col 4, Ln 43) located on a side portion of the body, wherein the supply part is configure to supply a pipe to be bent (as illustrated in at least Fig 1 ); 
a bending position adjusting part (22) (Col 4, Ln 50) located on top of the body, 
wherein the bending position adjusting part is configured to adjust a position of the pipe supplied from the supply part before bending of the pipe (Col 4, Ln 53-55; Examiner notes the chuck [24] is disclosed as rotatably mounted with indexing means [28] to provide positioning of the pipe to be bent); 
a first bending part (72) and a second bending part (59) (as illustrated in at least Fig 11) located on top of the body, 
wherein 
the first bending part and the second bending part face each other and the first bending part is configured to form a first bend at a first location of the pipe and the second bending part is configured to bend the other side of the pipe (as illustrated in at least Fig.s 1 & 11); and 
a controller (210) located above the side portion of the body, wherein the controller is configured to or adapted to control operations of the respective parts (Col 9, Ln 15-17; as illustrated in at least Fig 13). Examiner notes the limitation "above" is not recited with any criticality or reference to a fixed datum or other element. 
Lance is not explicit to copper material, however Examiner notes that copper has not been recited with any criticality and being a material commonly available for pipe or tubing production, copper material could reasonably be expected to be formed using the apparatus as disclosed by Lance.  Further, Examiner notes that Lance explicitly discloses the use of the apparatus for forming automobile exhaust pipes, which are known to be formed of steel, as evidenced by AutoBlog.  Examiner still further notes that copper, a metal, is a formable material, like steel, and an apparatus intended to form steel would be able to form copper material.  Further, the material or article worked upon does not limit apparatus claim (see MPEP 2115) as it is not positively recited element of the claim.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Lance to form copper pipe, since copper, a metal, is a formable material, like steel, and an apparatus intended to form steel would be able to form copper material; and the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). 
Lance is not explicit to the first bending part is configured to form a first bend at a first location of the pipe and the second bending part is configured to form a second bend at a second location of the pipe, wherein the first location is different from the second location.  Herber teaches an automatic bending apparatus for a pipe (complete video).  Herber further teaches the first bending part and the second bending part face each other (complete video) and the first bending part is configured to form a first bend at a first location of the pipe (Herber, time stamp 0:30) and the second bending part is configured to form a second bend at a second location of the pipe, wherein the first location is different from the second location (Herber, time stamp 0:39), and 
the first bending part comprises a first support member (opposite the curved die, in direct contact with the pipe workpiece) (Herber, time stamp 0:30) and the second bending part comprises a second support member (opposite the curved die, in direct contact with the pipe workpiece) (Herber, time stamp 0:39), wherein the first support member is configured to move toward and pressure the pipe at the first location to form the first bend (Herber, time stamp 0:30) and the second support member is configured to move toward and pressure the pipe at the second location to form the second bend (Herber, time stamp 0:39).  The Herber apparatus therefore is able to bend a pipe workpiece in many different bend radii and locations along the length of the pipe as well as in different rotational relations, with respect to any given location around the circumference of the pipe, without requiring die changes, thus improving the throughput of the length and complexity, as well as the number of pipe workpieces, in a given period of time, compared to a single head/die bending apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Lance to form a pipe, using a first and second bending part, as taught by Herber, in order to improve the throughput of the length and complexity, as well as the number of pipe workpieces, in a given period of time, compared to a single head/die bending apparatus. 
Examiner notes the limitation “pipe connector” has not been recited with any criticality, and has therefore been interpreted as synonymous with “pipe” or “tubing”, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 2, combined Lance/AutoBlog/Herber discloses all aspects of the claimed invention, as stated above. Lance further discloses the body (10) comprises casters (213) mounted on the underside thereof so that the body is movable (as illustrated in at least Fig 1) and a discharge hole formed on top thereof to discharge a bent pipe therethrough (Examiner notes that elements [72] & [59], as illustrated in Fig 6, comprise a hole intended to discharge the bent pipe therethrough). 
Regarding Claim 11, combined Lance/AutoBlog/Herber discloses all aspects of the claimed invention, as stated above. Lance further discloses angle adjusting stands (68) located on side portions of the first bending part and the second bending part, wherein the angle adjusting stands are configured to adjust rotation angles of the first bending member and the second bending member before bending according to bending curvature angles of the pipe (Col 7, Ln 43-57 describe in detail the operation of the angle adjusting stands). Examiner notes the bending angle of the bent pipe are illustrated to be determined before bending by the limit of the radius (described by the angle between the endpoints of the radius) of the first bending part and the second bending part. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lance, in view of AutoBlog, Herber and Shen (US 3,232,449), hereinafter Shen and further in view of Yogo, et alia (US 2018/0050375), hereinafter Yogo. 
Regarding Claim 3, combined Lance/AutoBlog/Herber teaches all aspects of the claimed invention, as stated above. Lance is silent to a supply container located on the side portion of the body, a plurality of ascending and descending bars and a guide robot. 
Shen teaches an automatic supply apparatus for round workpieces, a related art.  Shen further teaches a supply container (1) (Col 1, Ln 58-60); a plurality of ascending and descending bars (9) vertically located on an inner side of the supply container (Col 1, Ln 69-70), wherein the plurality of ascending and descending bars is configured to be moved up and down to allow the pipe (2) accommodated in the supply container to be lifted above the supply container (as illustrated in Fig 2). 
Examiner notes that although Shen explicitly teaches the supply is intended to provide material to a processing apparatus (Col 1, Ln 1-4), Shen is not explicit to the a supply container being located on the side portion of the body to accommodate the pipe, however a skilled Artisan would recognize the need to locate the supply of raw material in order to maximize the effectiveness and efficiency of the overall apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber, to include a supply part, comprising a supply container, located on the side portion of the body to accommodate the pipe, the supply container having a plurality of ascending and descending bars configured to raised the pipe above the supply part, in order to maximize the effectiveness and efficiency of the overall apparatus. 
Yogo teaches an automatic bending apparatus for a pipe connector. Yogo further teaches a guide robot (10) located above the body (as illustrated in Fig 1) to hold the pipe thus move the pipe to the bending position adjusting part (steps [S220], [S230], Fig 6). Examiner notes that Yogo is not explicit to the pipe placed on tops of the ascending and descending bars, however Yogo teaches the use of the robot to move the workpiece from an initial, loading, position to a working position, where the bending operation may be performed (Para [0088], Ln 3-6, Para [0089], Ln 4-8). Yogo teaches the result of the use of the robot with the automatic bending apparatus is an improved operation as compared to conventional techniques (Para [0098], Ln 1 -3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber/Shen, to include a guide robot located above the body to hold the pipe thus move the pipe to the bending position adjusting part, as taught by Yogo, in order to improve the operation of the automatic bending apparatus as compared to conventional techniques. 
Regarding Claim 4, combined Lance/AutoBlog/Herber/Shen/Yogo taches all aspects of the claimed invention as stated above. Shen further teaches the ascending and descending bars each have a concave groove (56) formed on top thereof (Fig 2) to prevent the pipe is being able to be placed stably thereon (Col 3, Ln 70-75). 
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lance, in view of AutoBlog, Herber, and further in view of Saloom (US 4,102,173), hereinafter Saloom and Rose, et alia (US 2,639,493), hereinafter Rose. 
Regarding Claim 5, combined Lance/AutoBlog/Herber teaches all aspects of the claimed invention as stated above. 
Combined Lance/AutoBlog/Herber is not explicit to seating stands, however Combined Lance/AutoBlog/Herber teaches supports (17) (Col 4, Ln 45; as illustrated in Fig.s 1 & 3), under a bending position adjusting part (22), connected to the body (10).  Combined Lance/AutoBlog/Herber is silent to position adjusting rods. 
Saloom teaches an automatic bending apparatus for a pipe (Col 1, Ln 7-10). Saloom further teaches the bending position adjusting part [3, 4] (Col 4, Ln 66) comprises: seating stands (26) (Col 3, Ln 67) located on one side of the top of the body (as illustrated in at least Fig 2) wherein the seating stands are linked to the first bending part (Col 3, Ln 67-68 & Col 4, Ln 1-8 describes the connection between the seating stands and the body, and thus the bending part) and are configured to be moved by the first cylinder (29) (Col 4, Ln 3-11; as illustrated in Fig 3) so that the pipe supplied from the supply part is seated thereonto (as illustrated in at least Fig 3; 26a, 26b, 26c). Saloom further teaches the advantage of the seating stands as the performance of forming operations without transverse shifting of the pipe (Col 5, Ln 51-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber, to include seating stands, linked to the body, and configured to seat the pipe workpieces thereonto, in order to perform forming operations without transverse shifting of the pipe. 
Rose teaches an automatic forming apparatus for a round workpiece (Col 1, Ln 1-6), a related art to the claimed invention in the instant application. Rose further teaches position adjusting rods (11 ), (12) (Col 3, Ln 37-38) located on both sides of top of the body (as illustrated in Fig 1), wherein the position adjusting rods are configured to adjust position of the pipe on the seating stands (Col 3, Ln 58-62). Rose further teaches the advantage of the stands and rods in that a variety of operations may be performed on the workpiece (Col 3, Ln 39-50), extending the utility of the forming apparatus. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber to include the position adjusting rods as taught by Rose, in order to extend the utility of the forming apparatus. 
Regarding Claim 6, combined Lance/AutoBlog/Herber/Saloom/Rose teaches all aspects of the claimed invention as stated above. Saloom further teaches the seating stands (26) are spaced apart from each other by a shorter distance than a length of the pipe (TF) so as to allow the pipe supplied through the supply part to be seated thereonto (as illustrated in Fig 2) and have seating grooves (47), (48) (Col 4, Ln 34-35) formed on one side thereof (as illustrated in Fig 3). Saloom is not explicit to seating grooves to prevent the pipe from moving or falling, however a skilled Artisan would recognize that the pipe would be retained onto the seating stand by virtue of the groove design and orientation. Saloom teaches the pipe in the groove is moved from position 26a, to 26b to 26c, indicating retention of the pipe in the groove. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber/Saloom/Rose to include seating stands supporting the pipe in grooves, as taught by Saloom, in order to position the pipe for further processing. 
Regarding Claim 7, combined Lance/AutoBlog/Herber/Saloom/Rose teaches all aspects of the claimed invention as stated above. Combined Lance/AutoBlog/Herber/Saloom/Rose further teaches a second cylinder (Lance [81]; as illustrated in at least Fig 1).  Combined Lance/AutoBlog/Herber/Saloom/Rose further teaches a first bending body (42) located on top of the body (Col 6, Ln 3; as illustrated in Fig 11 ). 
Combined Lance/AutoBlog/Herber/Saloom/Rose further teaches a first support member (72) located on top of the front surface of the first bending body in such a manner as to come into close contact with the first location of the pipe (as illustrated in Herber, time stamp 0:30). 
Combined Lance/AutoBlog/Herber/Saloom/Rose further teaches a first bending member (74) (Col 5, Ln 56; as illustrated on the left side of Fig 11) connected to the front surface of the first bending body by means of a hinge (76) (Col 5, Ln 57) in such a manner as to rotate around the hinge by the second cylinder (81) (Col 5, Ln 63) where in the first bending member is configured to bend one side of the pipe by rotation (as illustrated in Fig.s 11 & 12). 
Combined Lance/AutoBlog/Herber is not explicit to seating stands, however Combined Lance/AutoBlog/Herber teaches supports (17) (Col 4, Ln 45; as illustrated in Fig.s 1 & 3), under a bending position adjusting part (22), connected to the body (10). Saloom teaches an automatic bending apparatus for a pipe (Col 1, Ln 7-10). Saloom further teaches seating stands (26) (Col 3, Ln 67). Saloom further teaches the advantage of the seating stands as the performance of forming operations without transverse shifting of the pipe (Col 5, Ln 51-54). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber, to include seating stands, in order to perform forming operations without transverse shifting of the pipe. 
Combined Lance/AutoBlog/Herber/Saloom/Rose is further not explicit to a first support member in close contact with the first location of the pipe seated onto the seating stands. However, a skilled Artisan would recognize the seating stands of combined Lance/AutoBlog/Herber/Saloom/Rose could be positioned to arrange the first support member in close contact with the first location of the pipe seated onto the seating stands in order to maximize the potential use of both the seating stand and first support member to effectively bend the pipe. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by combined Lance/AutoBlog/Herber/Saloom/Rose to include the first support member in close contact with the first location of the pipe seated onto the seating stands in order to maximize the potential use of both the seating stand and first support member to effectively bend the pipe. 
Regarding Claim 8, combined Lance/AutoBlog/Herber/Saloom/Rose teaches all aspects of the claimed invention as stated above. Lance further discloses the first support member (72) has a first bending groove formed rounded on an outer side of the front surface thereof (as illustrated in Fig 10) such that one side of the pipe is curvedly bent when the pipe is being bent by the first bending member (as illustrated in Fig 12).  Herber, as stated above, further teaches the pipe is being bent by the first bending member to form the first bend at the first location. 
Regarding Claim 9, combined Lance/AutoBlog/Herber/Saloom/Rose teaches all aspects of the claimed invention as stated above. 
Lance further discloses a second bending body ( 48) located on top of the body (Col 5, Ln 15-16) in such a manner as to face the first bending member (42) (as illustrated in Fig 11 ); a third cylinder (80) (Col 5, Ln 61); rails located on the underside of the second bending body to move the second bending body (43) ( Col 5, Ln 11) located on the underside of the second bending body (as illustrated in at least Fig 11) to move the second bending body by the third cylinder; a second support member (59) located on top of the front surface of the second bending body in such a manner as to come into close contact with the first location of the pipe (as illustrated in Fig.s 11 & 12); a fourth cylinder (90) (Col 6, Ln 5-6); and 
a second bending member (74) (Col 5, Ln 56; as illustrated on the right side of Fig 11) connected to the front surface of the second bending body by means of a hinge (76) (Col 5, Ln 57) in such a manner as to rotate around the hinge by the fourth cylinder, wherein the second bending member is configured to bend the other side of the pipe by rotation (as illustrated in Fig.s 11 & 12). 
Regarding Claim 10, combined Lance/AutoBlog/Herber/Saloom/Rose teaches all aspects of the claimed invention as stated above.  As stated above, Herber further discloses the second support member has a second bending groove formed rounded on an outer side of the front surface thereof (Herber, time stamp 0:39) such that the other side of the pipe is curvedly bent when the pipe is being bent by the second bending member to form the second bend at the second location (Herber, time stamp 0:39).  Examiner notes the limitation “when the pipe is being bent by the second bending member to form the first bend at the first location” has been interpreted as a typographical error, substituting “first” for “second”, for the purpose of examining the claims and advancing prosecution. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inda (US 3,426,562), hereinafter Inda. Inda teaches an automatic machine for bending tubes. 
Granelli (US 5,339,670), hereinafter Granelli. Granelli teaches an automatic machine for bending tubes. 
Hopf (US 5,918,496), hereinafter Hopf. Hopf teaches an adjustable die for bending tubes.
Screen captures from YouTube video clip entitled "Herber 350RL All electric 9-axis Right/Left CNC Tube bending machine" 3 pages, uploaded on [08MAY2015] by user "Herber Engineering AB". Retrieved from Internet: <https://www.youtube.com/watch?v=baix-wPtiUs>. Retrieved [14JUL2022] (Year: 2015)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725





/ADAM J EISEMAN/             Supervisory Patent Examiner, Art Unit 3725